Name: Regulation (EEC) No 1060/69 of the Council of 28 May 1969 fixing the quantities of basic products considered to have been used in the manufacture of the goods covered by Regulation (EEC) No 1059/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 246 Official Journal of the European Communities 12.6.69 Official Journal of the European Communities No L. 141 /7 REGULATION (EEC) No 1060/69 OF THE COUNCIL of 28 May 1969 fixing the quantities of basic products considered to have been used in the manufacture of the goods covered by Regulation (EEC) No 1059/69 wheat used by the starch industry for the manufacture of starch and quellmehl ; whereas , pursuant to Article 9 ( 1 ) (a ) of Council Regulation No 359/67/EEC3 of 25 July 1967 on the common organisation of the market in rice, a production refund is granted for broken rice used by the starch industry for the manufacture of starch and quellmehl ; whereas, pursuant to Article 9 (6 ) of Council Regulation No 1009/67/EEC4 of 18 December 1967 on the common organisation of the market in sugar, a production refund is granted for sugars used in the manufacture of certain products of the chemical industry ; Whereas, when goods in respect of which the variable component must be calculated on the basis of the price resulting from the grant of such refunds are being determined, the technical conditions under which they are manufactured must be taken into account; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1059/69 1 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, and in particular Article 4 ( 1 ) and the second subparagraph of Article 6 (3 ) thereof; Having regard to the proposal from the Com ­ mission ; Whereas, in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1059/69 , the Council acting by a qualified majority on a proposal from the Commission, must determine in respect of all goods covered by that Regulation the type and characteristics of the basic products which must be used when calculating the variable component to be applied to those goods and the quantity of each of these basic products considered to have been used in their manufacture ; Whereas, in accordance with the second subparagraph of Article 6 (3 ) of Regulation (EEC) No 1059/69 , the Council must determine by the same procedure the goods in respect of which the variable component must be calculated on the basis of the price resulting from the grant of a production refund or an aid for basic or assimilated products instead of the average threshold price referred to in Article 6 (2 ) ( a ) of that Regulation ; Whereas, pursuant to Article 11 ( 1 ) ( a ) of Council Regulation No 120/67/EEC2 of 13 June 1967 on the common organisation of the market in cereals , a production refund is granted for maize and common HAS ADOPTED THIS REGULATION : Article 1 The quantities of basic products considered to have been used in the manufacture of the goods referred to in Article 1 of Regulation (EEC) No 1059/69, hereinafter called "goods", shall be fixed as shown in the Annex against the heading of the Common Customs Tariff which covers them . Article 2 For the purpose of calculating the variable components to be charged on the basis of the quantities referred to in Article 1 : 1 OJ No L 141 , 12.6.1969, -p . 1 . 3 OJ No 174, 31.7.1967, p. 1 . 4 OJ No 308, 18.12.1967, p. 1 .2 OJ No 117, 19.6.1967, p. 2269/67. Official Journal of the European Communities 247 ( a) 'rice' means :  broken rice, in the case of goods falling within tariff heading No 19.02 ;  husked rice, in the case of other goods ; ( b ) ' sugar' means white sugar ; (c) 'skimmed milk powder ' means milk . powder complying with the definition of the Group 2 pilot product contained in Annex I to Regulation (EEC) No 823/68 1 ; (d ) 'whole milk powder' means milk powder complying with the definition of the Group 3 pilot product contained in Annex I to Regulation (EEC) No 823/68 ; (e ) 'butter' means butter complying with the definition of the Group 6 pilot product contained in Annex I to Regulation (EEC) No 823 /68 . heading No 19.05 of the Common Customs Tariff and cereals in grain or in ear form , precooked or otherwise prepared, falling within sub-heading No 21.07 A of the Common Customs Tariff, shall be considered to have been made from maize not covered by that production refund . 2 . Preparations of flour, starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa , falling within heading No 19.02 of the Com ­ mon Customs Tariff, on which a variable component calculated on the basis of a quantity of rice is levied , shall be considered to have been made from broken rice not covered by the production refund referred to in Article 9 ( 1 ) ( a ) of Regulation No 359/67/EEC. 3 . Mannitol falling within sub-heading No 29.04 C II and sorbitol falling within sub-heading No 29.04 C III of the Common Customs Tariff on which a variable component calculated on the basis of a quantity of sugar is levied shall be consideted to have been made from white sugar covered by the production refund referred to in Article 9 (6 ) of Regulation No 1009/67/EEC. Article 3 1 . The goods on which a variable component calculated on the basis of a quantity of maize is levied shall be considered to have been made from maize covered by the production refund referred to in Article 11 ( 1 ) (a) of Regulation No 120/67/EEC . However, products obtained by the swelling or roasting of cereals or cereal products falling within Article 4 This Regulation shall enter into force on 1 July 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1969 . For the Council The President G. THORN 1 OJ No L 151 , 30.0968, p . 3 . 248 Official Journal of the European Communities ANNEX C o m m o n w he at D u ru m w he at S ki m m ed m il k po w de rCCT heading No Description of goods B ar le y M ol as se s W h o le nu lk po w de r B u tt er R ye M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 17.04 Sugar confectionery, not containing cocoa : B. Chewing gum containing by weight of sucrose (including invert sugar expressed as sucrose) : 30 16 58 75 45 I. Less than 60% II. 60% or more C. White chocolate D. Other : 20 I. Containing no milkfats or containing less than 1-5% by weight of such fats : ( a) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) (b) Containing by weight of sucrose ( in ­ cluding invert sugar expressed as sucrose) : 199 « 321 . 5% or more but less than 30% 2 . 30% or more but less than 40% 3 . 40% or more but less than 50% : (aa) Containing no starch (bb) Other 49 25 38 48 48 58 68 78 88 98 64 16 72 56 40 16 4. 50% or more but less than 60% 5 . 60% or more but less than 70% 6. 70% or more but less than 80% 7. 80% or more but less than 90% 8 . 90% or more II . Other, containing by weight of sucrose (including invert sugar expressed as sucrose) : (a) less than 50% (b) 50% or more but less than 70% (c) 70% or more 48 32 48 60 85 20 15 8 18.06 Chocolate and other food preparations contain ­ ing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose, containing by weight of sucrose : I. Less than 65% 60 75 100 II . 65% or more but less than 80% 111 . 80% or more B. Ice cream (not including ice-cream powder) : I. Containing no milkfats or containing less than 3% by weight of such fats 25 10 Official Journal of the European Communities 249 CCT heading No Description of goods Commonwheat Durumwheat Rye Barley Maize Rice Sugar Molasses Skimmedmilk powder Wholemilk powder Butter kg kg kg kg kg kg kg kg kg kg kg 18.06 (Cont'd .) B. II . Containing by weight, of milk fats : (a) 3% or more but less than 7% (b) 7% or more C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and sub ­ stitutes therefor made from sugar substi ­ tution products, containing cocoa : I. Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) II . Other : (a) Containing no milkfats or containing less than 1-5% by weight of such fats and containing by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Less than 50% 2. 50% or more (b) Containing by weight of milkfats : 1 . 1-5% or more but less than 3% 2. 3% or more but less than 4-5% 3 . 4-5% or more but less than 6% 4. 6% or more D. Other : I. Containing no milkfats or containing less than 1-5% by weight of such fats : ( a ) In immediate packings of a net ca ­ pacity of 500 g or less (b) Other : Ã Ã . Containing by weight of milkfats : (a ) 1-5% or more but less than 6-5% 1 . In immediate packings of a net capacity of 500 g or less 2 . Other : (b) More than 6-5% but less than 26% 1 . In immediate packings of a net capacity of 500 g or less 2. Other : (aa) Chocolate milk crumb, con ­ taining more than 6-5% but less than 11% by weight of milkfats, more than 6-5% but less than 15% by weight of cocoa and more than 50% but less than 60% by weight of sucrose (including invert sugar expressed as sucrose) (bb) Other (c) 26% or more : 1 . In immediate packings of a net 80 20 20 45 55 55 55 50 50 10 10 50 50 10 55 10 70 70 23 35 22 11 16 22 28 16 16 85 34 85 capacity of 500 g or less (Coming under No 21.07 F VI to IX) 2 . Other (Coming under No 21.07 F VI to IX) 250 Official Journal of the European Communities C o m m o n w he at D u ru m w he at S ki m m ed m il k po w de r W h o le nu lk po w de rCCT heading No Description of goods R ye B ar le y M ai ze Su ga r M ol as se s B u tt er R ic e kg kg kg kg kg kg kg kg kg kg kg 19.01 Malt extract : A. With a dry-extract content of 90% or more by weight 195 146B. Other 19.02 Preparations of flour, starch or malt extract, of a kind used as infant food or for dietetic or culi ­ nary purposes, containing less than 50% by weight of cocoa : A. Containing malt extract and not less than 30% by weight of reducing sugars (expressed as maltose) 127 5 6 B. Other : I. Containing no milkfats or containing less than 1-5% by weight of such fats : ( a ) Containing less than 14% by weight of starch : 1 . Containing no sucrose or con ­ taining less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 25 2 . Containing by weight of sucrose (including invert sugar expressed as sucrose) : ( aa) 5% or more but less than 60% 25 (bb) 60% or more 25 45 80 (b ) Containing 14% or more but less than 32% by weight of starch : 1 . Containing no sucrose or contain ­ ing less than 5% by weight of sucrose (including invert sugar ex ­ pressed as sucrose) 50 2 . Other 17 17 12 50 (c) Containing 32% or more but less than 457o by weight of starch : 1 . Containing no sucrose or contain ­ ing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 25 2 . Other " 22 32 16 16 13 12 20 (d) Containing 45% or more but less than 65% by weight of starch : 1 . Containing no sucrose or contain ­ ing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 95 15 2 . Other 95 34 (e) Containing 65% or more but less than 80% by weight of starch : 1 . Containing no sucrose or contain ­ ing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 165 Official Journal of the European Communities 251 CCT heading No Description of goods Commonwheat Durumwheal Rye Barley Maize Rice Sugar Molasses Skimmedmilk powder Wholemilk powder Butter kg kg kg kg kg kg kg kg kg kg kg 19.02 (Cont'd.) B. I. (e) 2 . Other (f) Containing 80% or more but less than 85% by weight of starch : 1 . Containing no sucrose or contain ­ ing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 2 . Other (g) Containing 85% or more by weight of starch 11 . Containing by weight of milkfats : (a ) 1-5% or more but less than 5% (b) 5% or more 150 150 137 189 15 15 19.03 Macaroni, spaghetti and similar products : A. Containing eggs B. Other : I. Containing no common wheat flour or meal 11 . Other 67 167 167 100 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 189 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) : A. Obtained from maize B. Obtained from rice C. Other 53 53 213 53 174 53 19.06 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 644 19.07 Bread, ships ' biscuits and other ordinary bakers ' wares, not containing added sugar, honey , eggs, fats , cheese or fruit : A. Crispbread B. Matzos C. Gluten bread for diabetics D. Other, containing by weight of starch : I. Less than 50% 11 . 50% or more 168 410 75 133 140 19.08 Pastry, biscuits , cakes and other fine bakers ' wares, whether or not containing cocoa in any proportion : 252 Official Journal of the European Communities C o m m o n w h ea t D ur um w h ea t S ki m m ed m il k po w de r W ho le m il k po w de rCCT heading No Description of goods R ye B ar le y M ai ze R ic e Su ga r M ol as se s B u tt er kg kg kg kg kg kg kg kg kg kg kg 19.08 (Cont'd.) A. Gingerbread and the like, containing by weight of sucrose (including invert sugar expressed as sucrose) : I. Less than 30% 44 II . 30% or more but less than 50% 33 III . 50% or more 22 B. Other : 40 30 20 25 45 65 I. Containing no starch or containing less than 5% by weight of starch , and containing by weight of sucrose (includ ­ ing invert sugar expressed as sucrose) : (a) Less than 70% (b) 70% or more 50 90 II . Containing 5% or more but less than 32% by weight of starch : ( a ) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 56 (b) Containing 5% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or con ­ taining less than 1-5% by weight of such fats : 56 25 252. Other 56 12 (c) Containing 30% or more but less than 40% by weight of sucrose (in ­ cluding invert sugar expressed as sucrose) : 1 . Containing no milkfats or con ­ taining less than 1-5% by weight of such fats 56 35 352 . Other 56 12 (d) Containing 40% or more by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or con ­ taining less than 1-5% by weight of such fats 56 50 502 . Other 56 12 III . Containing 32% or more but less than 50% by weight of starch : ( a) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or con ­ taining less than 1-5% by weight of such fats 98 2. Other 98 15 (b) Containing 5% or more but less than 20% by weight (including invert sugar expressed as sucrose) : Official Journal of the European Communities 253 CCT heading No Description of goods Commonwheat Durumwheat Rye Barley Maize Rice Sugar Molasses Skimmedmilk powder Wholemilk powder Butter kg kg kg kg kg kg kg kg kg kg kg 19.08 (Cont'd.) B. III . (b) 1 . Containing no milkfats or con ­ taining less than 1-5% by weight of such fats 2 . Other (c) Containing 20% or more by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no milkfats or con ­ taining less than 1-5% by weight of such fats 2 . Other IV . Containing 50% or more but less than 65% by weight of starch : (a) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or con ­ taining less than 1-5% by weight of such fats 2. Other (b) Containing 5% or more by weight of sucrose (including invert sugar ex ­ pressed as sucrose) : 1 . Containing no milkfats or con ­ taining less than 1-5% by weight of such fats 2. Other V. Containing 65% or more by weight of starch : (a) Containing no sucrose or containing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) (b) Other 98 98 98 77 140 140 126 117 168 154 15 15 40 35 15 10 10 12 12 8 12 21.01 Roasred chicory and other roasted coffee substitutes ; extracts, essences and concentrates thereof : A. Roasted chicory and other roasted coffee su bstitutes : II . Other B. Extracts, essences and concentrates of the products described under sub-heading A : II . Other 137 245 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : II . Bakers' yeast : (a) Dried ( b) Other 425 125 254 Official Journal of the European Communities C o m m o n w he at D u ru m w h ea t S ki m m ed m il k po w de r W ho le m il k po w de rCCT heading No Description of goods R ye B ar le y ­ M ai ze R ic e Su ga r M ol as se s B u tt er kg kg kg kg kg kg kg kg kg kg kg 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or in car form , pre-cooked or otherwise prepared : 100I. Maize IT . Rice III . Other 174 174 B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed : 1 . Not stuffed , cooked II . Stuffed : (a ) Cooked ( b) Other 66 41 116 C. Ice cream (not including ice-cream powder) : I. Containing no milkfats or containing less than 3% by weight of such fats II . Containing by weight of milkfats : 1025 20 20 ( a ) 3% or more but less than 7% (b) 7% or more 23 35i D. Prepared yoghourt ; prepared milk in powder form, for use as infants' food or for dietetic or culinary purposes : I. Prepared yoghourt : ( a) In powder form , containing by weight of milkfats : 1 . Less than 1-5% 2 . 1-5% or more 90 ( b) Other, containing by weight of milk ­ fats : 90 81 . Less than 1-5% 2 . 1-5% or more but less than 4% 3 . 4% or more 11 80 II . Other, containing by weight of milkfats : ( a) Less than 1-5% and containing by weight of milk proteins (nitrogen content x 6-38 ) : 100 145 185 265 1 . Less than 40% 2 . 40% or more but less than 55% 3 . 55% or more but less than 70% 4. 70% or more (b) 1-5% or more E. Cheese fondues F. Other : 100 60 I. Containing no milkfats or containing less than 1-5% by weight of such fats : (a) Containing no sucrose or contain ­ ing less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : Official Journal of the European Communities 255 C o m m o n w h ea t D u ru m w h ea t S ki m m ed m il k po w de r W ho le m il k po w de rCCT heading No Description of goods B ar le y M ai ze R ic e Su ga r M ol as se s B u tt er R ye kgkg kg kg kg kg kg kg kg kg kg F. I. (a ) 2 . Containing by weight of starch :21.07 (Cont'd .) ( aa) 50% or more but less than 32% 56 ( bb) 32% or more but less than 45% 84 (cc) 45% or more 112 ( b) Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2 . Containing by weight of starch : (aa) 5% or more but less than 32% 56 14 10 10 10 ( bb) 32% or more but less than 45% 84 (cc) 45% or more 112 (c) Containing 15% or more but less than 30% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2 . Containing by weight of starch : ( aa) 5% or more but less than 25 32% 56 (bb) 32% or more but less than 25 25 25 45% 84 (cc) 45% or more 105 (d) Containing 30% or more but less than 50% by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2 . Containing by weight of starch (aa ) 5% or more but less than 45 45 45 32% 56 (bb) 32% or more f 77 (e) Containing 50% or more but less than 85% by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2 . Other 28 80 80 95 (f) Containing 85% or more by weight of sucrose (including invert sugar expressed as sucrose) 256 Official Journal of the European Communities C o m m o n w h ea t CCT heading No Description or goods D u ru m w h ea t M ol as se s S ki m m ed m il k po w de r W h o le m il k po w de r R ye B ar le y M ai zx R ic e Su ga r B u tt er kg kg kg kg kg kg kg kg kg kg kg 21.07 F. II . Containing 1-5% or more but less than (Cont'd.) 6% by weight of milkfats : ( a) Containing no sucrose or con ­ taining less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2. Containing by weight of starch : ( aa) 5% or more but less than 32% 56 20 20 20 20 ( bb) 32% or more but less than 45% 84 (cc) 45% or more 112 ( b) Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 14 20 2. Containing by weight of starch : ( aa) 5% or more but less than 32% 56 10 10 20 20(bb) 32% or more 84 (c) Containing 15% or more but less than 30% (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ staining less than 5% by weight 20of starch 2 . Containing by weight of starch : (aa) 5% or more but less than 25 25 25 32% 56 (bb) 32% or more 77 20 20 (d) Containing 30% or more but less than 50% by weight of sucrose (including invert sugar expressed as sucrose) 1 . Containing no starch or con ­ taining less than 5% by weight of starch : 2 . Other 49 4^ 45 75 20 20 20 (e) Containing 50% or more by weight of sucrose (including invert sugar expressed as sucrose) III . Containing 6% or more but less than 12% by weight of milkfats : ( a) Containing no sucrose or con ­ taining less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : Official Journal of the European Communities 257 C o m m o n w h ea t D u ru m w h ea t S ki m m ed m il k po w de r W ho le m il k po w de rCCT heading No Description of goods B ar le y M ai ze Su ga r M ol as se s B u tt er R ye R ic e kg I kg kg kg kg kg kg kg kg kg kg 21.07 (Cont'd .) F. III . (a ) 1 . Containing no starch or con ­ taining less than 5% by weight of starch 40 2 . Containing by weight of starch (aa) 5% or more but less than 32% 56 40 40(bb) 32% or more (b) Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 14 10 40 402 . Other 56 (c) Containing 15% or more but less than 30% by weight of sucrose (in ­ cluding invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 25 25 40 402 . Other 49 (d) Containing 30% or more but less than 50% by weight of sucrose ( in ­ cluding invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2 . Other 21 45 45 60 40 40 40 (e) Containing 50% or more by weight of sucrose (including invert sugar expressed as sucrose) IV . Containing 12% or more but less than 18% by weight of milkfats : (a) Containing no sucrose or con ­ taining less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 60 602 . Other 56 (b) Containing 5% or more but less than 15% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2 . Other 36 14 14 25 60 60 60 (c) Containing 15% or more by weight of sucrose ( including invert sugar expressed as sucrose) 258 Official Journal of the European Communities C o m m o n w h ea t D u ru m w h ea t S ki m m ed m il k po w de rCCT heading No Description of goods B ar le y M ai ze Su ga r M ol as se s W ho le m il k po w de r B u tt er R ye R ic e kg kg kg kg kg kg kg kg kg kg kg 21.07 (Cont'd . F. V. Containing 18% or more but less than 26% by weight of milkfats : ( a ) Containing no sucrose or con ­ taining less than 5% by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2 . Other 14 90 90 9010 (b) Containing 5% or more by weight of sucrose ( including invert sugar expressed as sucrose) VI . Containing 26% or more but less than 45% by weight of milkfats : ( a ) Containing no sucrose or con ­ taining less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 50 502 . Other 56 (b) Containing 5% or more but less than 25% (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 2 . Other 42 20 20 45 50 50 50 (c) Containing 25% or more by weight of sucrose (including invert sugar expressed as sucrose) : VII . Containing 45% or more but less than 65% by weight of milkfats : ( a ) Containing no sucrose or con ­ taining less than 5% by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 77 772 . Other 32 (b) Containing 5% or more by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or con ­ taining less than 5% by weight of starch 20 10 77 772 . Other 18 VIII . Containing 65% or more but less than 85% by weight of milkfats : ( a ) Containing no sucrose or con ­ taining less than 5% by weight of sucrose (including invert sugar expressed as sucrose) 99 Official Journal of the European Communities 259 CCT heading No "" Description of t »oods C om m on w h ea t D u ru m w h ea t S ki m m ed m il k po w de r W ho le m il k po w de r R ye B ar le y M ai ze R ic e Su ga r M ol as se s B u tt er kg kg kg kg kg kg kg kg kg kg kg F. VII . ( b ) Other 10 99 120 IX . Containing 85% or more by weight of milkfats Lemonade, flavoured spa waters and flavoured aerated waters and other non-alcoholic bever ­ ages, not including fruit and vegetable juices falling within heading No 20.07 : B. Other, containing by weight of milkfats : I. Less than 0-2% 810 10 10 II . 0-2% or more but less than 2% III . 2% or more 6 13 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : C. Palyhydric alcohols : II . Mannitol III . Sorbitol : (a) In aqueous solution : 300 21.07 (Cont ' d .) 22.02 29.04 35.05 38.12 1 . Containing 2% or less by weight of mannitol , calculated on the sorbitol content 172 902. Other (b) Other : 1 . Containing 2% or less by weight of mannitol . calculated on the sorbitol content 245 2 . Other 128 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches B. Glues made from dextrin or from starch , containing by weight of those materials : 189 I. Less than 25% II . 25% or more but less than 55% III . 55% or more but less than 80% IV . 80% or more 48 95 151 189 Prepared glazings , prepared dressings and pre ­ pared mordants, of a kind used in the textile , paper, leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances : ( a ) Less than 55% (b) 55% or more but less than 70% (c) 70% or more but less than 83% (d) 83% or more 95 132 161 189